DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Page 4, para. [020], line 20, “adjacent to the sidewall 104” might need to be changed to “adjacent to the shoulder 116” since the Examiner interprets better accuracy in locating “the bell 108” within the “container 100”.

Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite by the limitation --the grooves being circumferentially offset from one another-- since it is not clear how the --grooves--, which are axially offset from one another (i.e. located on different levels of the --central axis-- of the --bottle--) are --circumferentially offset--.  It appears applicant may be referring to the peaks and valleys of each groove are circumferentially offset from any adjacent groove.  For purposes of examination, the Examiner will be using this interpretation as the limitation in claim 1.

Claim 1 is rendered indefinite by the limitation --the grooves-- (line 8) since there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner interprets --the grooves-- as --two grooves-- (line 7).

	Claims 2-9 are rejected by dependency of claim 1.

Claim 9 is rendered indefinite by the limitation --response to a load applied to the bottle-- since it is not clear how the --load-- is being exerted (i.e. point of incidence and direction) into the --bottle--.  For examination purposes, the Examiner interprets --response to a load applied to the bottle-- per the SPECIFICATION (page 10, para. [0035]) and in particular the --load-- being “downward” or “vertical” in direction.

Claims 9 is rejected since it recites functional limitations of the invention by stipulating --the first and second grooves are configured, in response to a load applied to the bottle, to direct the load from each of the first valleys of the plurality of first valleys of the first groove towards each of the closest second peaks of the plurality of second peaks of the second groove--.

Claim 15 is rendered indefinite by the limitation --response to a load applied to the bottle-- since it is not clear how the --load-- is being exerted (i.e. point of incidence and direction) into the --bottle--.  For examination purposes, the Examiner interprets --response to a load applied to the bottle-- per the SPECIFICATION (page 10, para. [0035]) and in particular the --load-- being “downward” or “vertical” in direction.

Claims 15 is rejected since it recites functional limitations of the invention by stipulating --the first and second grooves are configured, in response to a load applied to the bottle, to direct the load from each of the first valleys of the plurality of first valleys of the first groove towards each of the closest second peaks of the plurality of second peaks of the second groove--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Oshino et. al. (U. S. Patent Application Publication US 2015/0008210 A1) hereafter OSHINO.
Regarding claim 1 OSHINO teaches (see Figure 1 below) a bottle 1 comprising; a finish 11; a bell 12; a base 14; a central axis O; a sidewall 13; the at least two grooves 15 circumferentially extending around sidewall 13 spaced apart relative to central axis O and circumferentially offset from one another (off-set shown as the peaks of one groove circumferentially off-set from the peak of the next groove.)

Regarding claim 2 OSHINO teaches (see Figure 1 below) grooves 15 include plurality of alternating peaks 15a and valleys 15b.

Regarding claim 3 OSHINO teaches (see Figure 1 below) grooves 15 are sinusoidal.

Regarding claim 4 OSHINO teaches (see Figure 1 below) presence of a first groove, and a second groove.

Regarding claim 5 OSHINO teaches (see Figure 1 below) presence in the first groove of plurality of alternating first peaks 15a and first valleys 15b.  OSHINO further teaches presence in the second groove of plurality of alternating second peaks 15a and second valleys 15b.

Regarding claim 6 OSHINO teaches (see Figure 1 below) the first groove and second groove as being of sinusoidal shape.

Regarding claim 7 OSHINO teaches (see Figure 1 below) one of the second peaks 15a in the second groove is circumferentially offset from its closest one among alternating first peaks 15a in the first groove by an angular distance of 5 degrees to 45 degrees (para. 9, lines 6-7, 11.25 degrees).

Regarding claim 8 OSHINO teaches (see Figure 1 below) one of the second valleys 15b in the second groove is circumferentially offset from its closest one among alternating first valleys 15b in the first groove within an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 9 OSHINO teaches (see Figure 1 below) the first groove being positioned closest to the bell 12 than the second groove.
OSHINO doesn’t use the same language as the instant claim to portray the load transfer among first valleys 15b of the first groove towards first peaks 15a of the second groove.  OSHINO further teaches the gains in strength in the bottle 1 (col. 1, line 64 / col. 2, line 12) under load due to the use of grooves (first groove / second groove).

Regarding claim 10 OSHINO teaches (see Figure 1 below) a bottle 1 comprising; a finish 11; a neck; a bell 12; a base 14; a sidewall 13; a central axis O; a wave shape first groove and second groove around the sidewall 13; first groove and second groove with a peak 15a and valley 15b; second groove circumferentially offset and spaced apart along central axis O from first groove.

	Regarding claim 11 OSHINO teaches (see Figure 1 below) the first groove and second groove are of sinusoidal shape.

Regarding claim 12 OSHINO teaches (see Figure 1 below) the second groove is circumferentially offset from first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 13 OSHINO teaches (see Figure 1 below) one peak 15a of the second groove is circumferentially offset from one peak 15a of the first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 14 OSHINO teaches (see Figure 1 below) one valley 15b of the second groove is circumferentially offset from one valley 15b of the first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 15 OSHINO teaches (see Figure 1 below) the first groove being positioned closer to the bell 12 than the second groove.
OSHINO doesn’t use the same language as the instant claim to portray the load transfer among first valleys 15b of the first groove towards first peaks 15a of the second groove.  OSHINO further teaches the gains in strength in the bottle 1 (para. 1, line 64 / para. 2, line 12) under load due to the use of grooves (first groove / second groove).

Regarding claim 16 OSHINO teaches (see Figure 1 below) a bottle 1 comprising; a neck; a bell 12; a base 14; a sidewall 13; a central axis O; a wave shape first groove and second groove; first groove extending around sidewall 13 with alternating first peaks 15a and first valleys 15b; second groove extending around sidewall 13 with alternating second peaks 15a and second valleys 15b; second groove circumferentially offset and spaced apart along central axis O from first groove.

	Regarding claim 17 OSHINO teaches (see Figure 1 below) the first groove and second groove are of sinusoidal shape.

Regarding claim 18 OSHINO teaches (see Figure 1 below) second peak 15a of the second groove is circumferentially offset from closest first peak 15a of the first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 19 OSHINO teaches (see Figure 1 below) second valley 15b of the second groove is circumferentially offset from closest second valley 15b of the first groove by an angular distance of 5 degrees to 45 degrees (col. 9, lines 6-7, 11.25 degrees).

Regarding claim 20 OSHINO teaches (see Figure 1 below) presence of third groove extending around sidewall 13; third groove having wave shape which includes third peaks 15a and third valleys 15b; third groove circumferentially offset from second groove and first groove causing third peaks 15a and third valleys 15b to be positioned vertically unaligned with the second peaks 15a and second valleys 15b of second groove.  OSHINO further teaches first groove is closer to the bell 12 than the second groove which in turn is closer to the bell 12 than the third groove.

Figure 1

    PNG
    media_image1.png
    691
    658
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Lepoitevin (U. S. Design Patent 596,040):  Teaches a --container-- possessing --circumferential grooves-- with similar characteristics as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571)272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735